DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 3, 5, and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (claims 3 and 5) or invention (claims 15-20), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 July 2022.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 6-10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pingkarawat et al. (Polymer 92 (2016) 153-1630) in view of Bateman et al. (WO 2010/144971 A1) and Ramakrishnan et al. (Journal of Manufacturing Science and Engineering, Vol. 122, pp 124-131, 2000).
	Pingkarawat et al. is directed to a self-healing composite comprising a matrix of epoxy with a glass transition temperature of 150-158 oC and poly(ethylene-methacrylic acid) with a melting temperature of 85 oC (abstract).  The composite may be reinforced with at least 5 layers of carbon fiber fabric (section 2.2.2).  The poly(ethylene-methacrylic acid) thermoplastic is dispersed within the matrix as irregularly shaped particles (section 3.3, page 158).  The composite undergoes healing when heated to 130 oC (section 2.4) - a temperature below the glass transition temperature of the epoxy matrix (150-158 oC) and above the melting temperature of the polyethylene-co-methacrylic acid (85 oC).
	Pingkarawat et al. do not teach the presence of an internal resistive heating layer.  However, Pingkarawat et al. do teach that self-healing requires the composite to be heated to provide healing of interlaminar fracture (section 2.4).
	Bateman et al. is directed to a self-healing polymer material having a primary polymer phase comprising a thermoset polymer matrix and a secondary polymer phase comprising a thermoplastic polymer (4th paragraph on page 2).  The thermoset polymer matrix is based on an epoxy resin (paragraph bridging pages 3 and 4) while the thermoplastic polymer is polyethylene-co-methacrylic acid (1st full paragraph on page 4).  Heat is used to initiate the healing process, with an internal process of resistive heating cited as a suitable manner for providing the requisite heating (3rd full paragraph on page 17).
	Ramakrishnan et al. disclose that it is known that embedded carbon fibers present in a composite provide resistive internal heating when an electric current is passed through them (3rd paragraph of Introduction).
	It would have been obvious to one of ordinary skill in the art to use one of the carbon fiber fabric layers of the composite of Pingkarawat et al. as an internal resistive heating component since (i) Pingkarawat et al. teach that heating is required for the composite to heal, (ii) Bateman et al. teach that internal resistive heating may be used to promote self-healing, and (iii) Ramakrishnan et al. teach that embedded carbon fibers can be used to provide resistive internal heating.
	Regarding claim 9, at least one of the carbon fiber fabrics reads on the internal resistive heating layer and at least another carbon fiber fabric reads on the reinforcing material.
	Regarding claim 13, while Pingkarawat et al. do not illustrate self-healing from damage at least 10 times, they report excellent repeatability at 130 oC with virtually no change from initial heating efficiencies over the course of 5 heating events (section 3.3, page 160).  Since the composite shows virtually no change over the course of 5 heating events and since the claim does not require any particular quantitative degree of self-healing, one of ordinary skill in the art would expect the composite to exhibit at least some self-healing from damage after at least 10 heating events.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4, 6-10, 13, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787